ACCEPTED
                                                                                                                03-15-00301-CV
                                                                                                                        5612691
                                                                                                     THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                                                           6/10/2015 9:01:29 AM
                                                                                                              JEFFREY D. KYLE
                               DAVID A. MENDOZA, ATTORNEY AT LAW                                                         CLERK
                                     MENDOZA LAW OFFICES, PLLC
                                       608 S. GUADALUPE STREET
                                      SAN MARCOS, TEXAS 78666    RECEIVED IN
                                                                                     3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     6/10/2015 9:01:29 AM
                                                                                       JEFFREY D. KYLE
     June 2, 2015                                                                            Clerk


     Honorable Liz Gonzales
     Hays County Clerk
     Hays County Government Center
     712 S. Stagecoach Trail
     San Marcos, Texas 78666

     RE:              WRIT HABEAS CORPUS - State of Texas v. Jose Concepcion Loredo
     Cause No.:       095790 (ABI-FV)
     3rd COA#:        03-15-00301-CR-Ex parte Jose Concepcion Loredo

     Dear Ms. Gonzales:

     On April 22, 2015, pursuant to articles l 1.07(3)(c) and 11.09, we requested that you immediately transmit
     to the Texas Court of Criminal Appeals the clerk's record in the above-referenced habeas case.
     Subsequently, a Notice of Appeal was filed in the Third Court of Appeals and the case was assigned the
     number referenced above.

     Consequently, please transmit to the Texas Court of Appeals - Austin District, the clerk's record in the
     above-referenced habeas case, including the following items:

           1) Jose Laredo's Application for Writ of Habeas Corpus;
           2) Jose Loredo's Brief in Support of the Application for Writ of Habeas Corpus;
           3) The District Attorney's Response to Application for Writ of Habeas Corpus;
           4) Exhibits admitted into evidence on April 21, 2015;
           5) A certificate reciting the date of the denial of Jose Loredo's Application for Writ of Habeas Corpus;
              and
           6) Any other documents required by law or requested by the Court of Criminal Appeals.

     If you have any questions, do not hesitate to contact me at 512-757-8830. Please notify me when the
__   cle:~~oords-it·   omplete so that I may request a copy.

~~ly,
     "'---.,~
     David A. Mendoza
     Attorney at Law
     SBN 24046426

     Cc:        Hays County District Attorney, via facsimile 512-393-7619
                Third Court of Appeals-Austin, P.O. Box 12547, Austin, Texas 78711-2547 ~
      • PH: 512-757-8830 • MENDOZAONE@YAHOO.COM • WWW.DOZALAW.COM • FAX: 512-878-8426 •